DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the  
Connector, as claimed in claim 26 (The Specifications filed 09/30/2019 on Page 13, Lines 8-10 states “The air conditioner indoor unit 100 further includes a first connector, and the first connector passes through the first engaging hole 215b and the second engaging hole 12 to connect the first10 panel 21 and the back plate assembly 1”, to which a review of Fig. 12, which shows the second engaging hole, and Fig. 10 which shows the first engaging hole 215b, however, the Figures fail to show any connector at all, much less a connector that passes through the first engaging hole and the second engaging hole to connect the first panel with the back plate assembly)
The connector being a first connector and a second connector, as claimed in claim 28 (The Specifications filed 09/30/2019 on Page 13/14 recites “In some embodiments of the present disclosure, as shown in Fig. 13, the first panel 21 is provided with a third engaging hole 217, the third engaging hole 217 is disposed adjacent to the30 positioning pin 216, as shown in Fig. 14, the back plate assembly 1 is provided with a fourth13 Client Ref No. P201901152-WO-USAttorney Docket No. 00278.1041.00USengaging hole 14, the fourth engaging hole 14 is disposed opposite to the third engaging hole 217, and the air conditioner indoor unit 100 further includes a second connector, and the second connector passes through the third engaging hole 217 and the fourth engaging hole 14 so as to connect the first panel 21 and the back plate assembly 1”, however, as already detailed in the above drawing objection, the Applicant has not 
must be shown or the feature(s) canceled from the claim(s) (emphasis added).  No new matter should be entered (emphasis added, as the Examiner will hold the Applicant accountable to the disclosure as originally filed, per MPEP 608.04(a)).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a “limiting connector” in claims 19-21.
The Specifications filed 09/30/2019 fail to detail what physical structure is supposed to make up such a “limiting connector”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 19-21 recite limitations associated with a “limiting connector”, to which after a review of the Specifications filed 09/30/2019, the Examiner was unable to locate subject matter that would shed light upon what the “limiting connector” is comprised of or is supposed to be, which makes it unclear as to what the “limiting connector” is. For examination purposes, the limiting connector will be interpreted under the broadest reasonable interpretation to be anything that can be construed as limiting and/or connecting elements.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 28 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 26, which depends from claim 25, and claim 25 depends from claim 16, claims a connector. Claim 28, which depends from claim 27, and claim 27 depends from claim 16, recites the limitation of “the connector is a first connector”, which lacks proper dependency, as the only other recitation of a connector comes in claim 26, which claim 28’s claim of the connector lacks proper dependency from claim 26’s connector.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter

Claims 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16-24, 29, & 31 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2018/0274795), hereinafter referred to as Lee, in further view of Yun et al (US 2018/0216835), hereinafter referred to as Yun, in further view of Geng et al (WO2019/001184), hereinafter referred to as Geng.

Regarding claim 16, Lee (US 2018/0274795) shows an air conditioner indoor unit, comprising: a back plate assembly (13, Fig. 2/17); a top cover assembly (10d, Fig. 3), a part of the top cover assembly being detachably connected to a top wall of the back plate assembly (Fig. 2/3); and a panel assembly (12, Fig. 3) comprising: a first panel (14/1214, Fig. 2/17/18 – Lee states that the Figures are all drawn to an embodiment of the present disclosure, which the Examiner is interpreting to be the one embodiment which is the present disclosure) arranged in front of the back plate assembly (Fig. 2) and detachably connected to the back plate assembly (Fig. 5), a top end of the first panel is connected to another part of the top cover assembly (Fig. 1), the first panel including a first air outlet (17, Fig. 2 – the first air outlet can be seen as the top air outlet, with the second air outlet located below the first air outlet) and a second air 
However, Lee lacks showing the second panel being detachably connected to a lower end of the first panel and the back plate assembly.
Yun (US 2018/0216835), an air conditioner, is in the same field of endeavor as Lee which is an air conditioner. 
Yun teaches the second panel (1312, Fig. 2/3) being detachably connected to a lower end of the first panel (1311, Fig. 1) and the back plate assembly (1370, Fig. 2/4/5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Yun to provide the second panel being detachably connected to a lower end of the first panel and the back plate assembly, which would provide an air conditioner that has various discharge methods (¶0008).
However, the combination of Lee & Yun lacks showing the door mounting plate including a guiding groove, and -4-Customer No. 160809Attorney Docket No. 00278.1041.OOUSa guiding post arranged at the door, the guiding post being configured to extend into the guiding groove and slide relative to the guiding groove.
Geng (WO2019/001184), an air conditioner, is in the same field of endeavor as Lee which is an air conditioner.
Geng teaches the door mounting plate (100, Fig. 1, ¶0038, Lines 1-2 – Figs. 1-12 pertain to the embodiment of the present invention) including a guiding groove (Fig. 1 – as the Applicant shows a guiding groove consisting of a space between two separate elements, as does Geng teach with a guiding groove located between elements 111 & 112/113), and -4-Customer No. 160809Attorney Docket No. 00278.1041.OOUSa guiding post (222, Fig. 1) arranged at the door (220, Fig. 1), the guiding post being configured to extend into the guiding groove and slide relative to the guiding groove (¶0043).


Regarding claim 17, Lee shows elements of the claimed invention as stated above in claim 16 including the first and second panels. 
However, Lee lacks showing wherein the first panel and the second panel are two separately molded panels.  
Yun teaches wherein the first panel and the second panel are two separately molded panels (Fig. 1/2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Yun to provide wherein the first panel and the second panel are two separately molded panels, which would provide an air conditioner that has various discharge methods (¶0008).

Regarding claim 18, Lee teaches elements of the claimed invention as stated above in claim 16 the door, a direction approaching the first panel, and the first outlet.
However, the combination of Lee & Yun lacks showing wherein: the guiding groove includes a inclined portion extending obliquely downwards in a direction approaching the first panel; and the door is configured to close the first air outlet when the guiding post slides to the inclined portion of the guiding groove.  
Geng teaches wherein: the guiding groove includes a inclined portion (Fig. 4 – the inclined portion can be seen as the oblique part of element 112 that flares out obliquely, where element 112 and 113 overlap) extending obliquely downwards (Fig. 1/4); and the door is configured to close the first air outlet 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lee & Yun to incorporate the teachings of Geng to provide wherein: the guiding groove includes a inclined portion extending obliquely downwards in a direction approaching the first panel; and the door is configured to close the first air outlet when the guiding post slides to the inclined portion of the guiding groove, which would provide a vertical air conditioner whose air outlet is opened and closed in a novel and unique manner (¶0005).

Regarding claim 19, the combination of Lee & Yun shows elements of the claimed invention as stated above in claim 18 including the door and the door mounting plate.
However, the combination of Lee & Yun lacks showing further comprising: a limiting connector, one end of the limiting connector being slidably disposed at the door mounting plate, another end of the limiting connector being rotatably disposed at the door, and the limiting connector being configured to drive the door to move.  
Geng teaches a limiting connector (see Annotated Figure 1 – as the 112(b) rejection outlines above, the “limiting connector” has been given the broadest reasonable interpretation in light of the lack of description of the element in the disclosure, to which, Geng teaches a limiting connector, or a tooth within the drive gear 400, as each single tooth is connected to elements 213 and 224 (Fig. 2) and each tooth limits the range of the door 220, therefore each tooth of the drive gear is a limiting connector), one end of the limiting connector being slidably disposed at the door mounting plate (Fig. 2 – the limiting connector has one end slidably disposed on elements 213 & 224), another end of the limiting connector being rotatably disposed at the door (Fig. 2 – the limiting connector has another end where the drive gear is rotatably disposed, and connected to the actuator 500, which rotates the drive gear 400; the limiting connector also being disposed at the door 220), and the limiting connector being configured to drive the door to move (Fig. 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lee & Yun to incorporate the teachings of Geng to 


    PNG
    media_image1.png
    363
    640
    media_image1.png
    Greyscale

Annotated Figure 1

Regarding claim 20, Lee shows elements of the claimed invention above as stated in claim 19 including a drive mechanism (60, Fig. 4).
However, the combination of Lee & Yun lacks showing further comprising: a drive mechanism connected to the limiting connector and configured to drive the limiting connector to slide, so as to drive the door to move.  
Geng teaches further comprising: a drive mechanism (Fig. 2 – the drive mechanism comprises of elements 500, 400, 213, & 224) connected to the limiting connector (Fig. 2) and configured to drive the limiting connector to slide, so as to drive the door to move (¶0047).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lee & Yun to incorporate the teachings of Geng to provide further comprising: a drive mechanism connected to the limiting connector and configured to drive 

Regarding claim 21, the combination of Lee & Yun shows elements of the claimed invention as stated above in claim 20 including the drive mechanism.
However, the combination of Lee & Yun lacks showing wherein the drive mechanism comprises: -5-Customer No. 160809Attorney Docket No. 00278.1041.OOUSan actuator disposed at the door mounting plate; a drive gear connected to the actuator and configured to be driven to rotate by the actuator; a rack connected to the limiting connector and engaged with the drive gear to drive the limiting connector to slide.
Geng teaches wherein the drive mechanism comprises: -5-Customer No. 160809Attorney Docket No. 00278.1041.OOUSan actuator (500, fig. 2) disposed at the door mounting plate (Fig. 2); a drive gear (400, Fig. 2) connected to the actuator (Fig. 2) and configured to be driven to rotate by the actuator (¶0047, Lines 5-6); a rack (213/224, Fig. 2) connected to the limiting connector (Fig. 2) and engaged with the drive gear to drive the limiting connector to slide (Fig. 2).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lee & Yun to incorporate the teachings of Geng to provide wherein the drive mechanism comprises: -5-Customer No. 160809Attorney Docket No. 00278.1041.OOUSan actuator disposed at the door mounting plate; a drive gear connected to the actuator and configured to be driven to rotate by the actuator; a rack connected to the limiting connector and engaged with the drive gear to drive the limiting connector to slide, which would provide a vertical air conditioner whose air outlet is opened and closed in a novel and unique manner (¶0005).

Regarding claim 22, Lee shows wherein a side of the first panel (14/1214, Fig. 17) facing the back plate assembly (13, Fig. 17) includes an engaging hook (see Annotated Figure 2), the back plate assembly includes an engaging buckle (see Annotated Figure 2), and the engaging hook is configured to extend into the engaging buckle (Fig. 17).  


    PNG
    media_image2.png
    700
    775
    media_image2.png
    Greyscale

Annotated Figure 2

Regarding claim 23, Lee shows wherein the engaging hook comprises: a horizontal extension section (see Annotated Figure 2), one end of the horizontal extension section being disposed at the first panel (Fig. 17); and a vertical extension section (see Annotated Figure 2), an upper end of the vertical extension section being connected to another end of the horizontal extension section (see Annotated Figure 2), and a lower end of the vertical extension section being configured to extend into the engaging buckle (see Annotated Figure 2).  

Regarding claim 24, Lee shows wherein the engaging buckle has a hollow structure (Fig. 17).  

Regarding claim 29, Lee shows wherein: the panel assembly further comprises an opening and closing member (Fig. 2/4 – the opening and closing member 60, which comprises of element 62, for the second air outlet can be seen in Fig. 2) configured to move back and forth to open or close the second air outlet (Fig. 1/8, ¶0091); and when the opening and closing member moves forwards to be in front of the second air outlet, the opening and closing member opens the second air outlet (Fig. 8).  

Regarding claim 31, Lee shows wherein an outer surface of the first panel (14, Fig. 4) is configured as a curved surface (Fig. 4/6).

Claims 27 & 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2018/0274795), hereinafter referred to as Lee, in further view of Yun et al (US 2018/0216835), hereinafter referred to as Yun, in further view of Geng et al (WO2019/001184), hereinafter referred to as Geng, in further view of Choi et al (KR101633782), hereinafter referred to as Choi.

Regarding claim 27, Lee shows elements of the claimed invention as stated above in claim 16 including the back plate assembly and the first panel.
However the combination of Lee, Yun, & Geng lacks showing wherein: the back plate assembly includes a positioning receptacle; a bottom of a side of the first panel facing the back plate assembly includes a positioning pin extending towards the back plate assembly and configured to be inserted into the positioning receptacle.  
	Choi (KR101633782), an air conditioner, is in the same field of endeavor as Lee which is an air conditioner.
	Choi teaches wherein: the back plate assembly (110/130/150, Fig. 5) includes a positioning receptacle (157, Fig. 5); a bottom of a side of the first panel (160, Fig. 5) facing the back plate assembly (Fig. 5) includes a positioning pin (165, Fig. 5 – a positioning pin 165, one of a plurality of positioning pins 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of the combination of Lee, Yun & Geng to incorporate the teachings of Choi to provide wherein: the back plate assembly includes a positioning receptacle; a bottom of a side of the first panel facing the back plate assembly includes a positioning pin extending towards the back plate assembly and configured to be inserted into the positioning receptacle, which would provide an air conditioner arrangement where the door would operate without interfering with the front and rear panels (¶0013).

Regarding claim 28, Lee shows elements of the claimed invention as stated above in claim 27 including the back plate assembly and the first panel.
However, the combination of Lee, Yun, & Geng lacks showing wherein:-7-Customer No. 160809Attorney Docket No. 00278.1041.OOUS the connector is a first connector; the first panel includes a third engaging hole disposed adjacent to the positioning pin; the back plate assembly includes a fourth engaging hole disposed opposite to the third engaging hole; the air conditioner indoor unit further comprising: a second connector passing through the third engaging hole and the fourth engaging hole to connect the first panel with the back plate assembly.  
Choi teaches wherein:-7-Customer No. 160809Attorney Docket No. 00278.1041.OOUS the connector (136, Fig. 4) is a first connector (Fig. 4); the first panel (160, Fig. 5) includes a third engaging hole (166, Fig. 5) disposed adjacent to the positioning pin (Fig. 5 – the third engaging hole 166 is located adjacent to the positioning pin 165); the back plate assembly (110/130/150, Fig. 5) includes a fourth engaging hole (137, Fig. 3) disposed opposite to the third engaging hole (166, Fig. 5); the air conditioner indoor unit further comprising: a second connector (¶0056, shroud coupling bolt) passing through the third engaging hole and the fourth engaging hole to connect the first panel with the back plate assembly (¶0056, Lines 10-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of the combination of Lee, Yun & Geng to incorporate the teachings of Choi to provide wherein:-7-Customer No. 160809Attorney Docket No. 00278.1041.OOUS the connector is a first connector; the first panel includes a third engaging hole disposed adjacent to the positioning pin; the back plate assembly includes a fourth .

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2018/0274795), hereinafter referred to as Lee, in further view of Yun et al (US 2018/0216835), hereinafter referred to as Yun, in further view of Geng et al (WO2019/001184), hereinafter referred to as Geng, in further view of Lee et al (US 2017/0115027), hereinafter referred to as Lee et al.

Regarding claim 30, the combination of Lee, Yun, & Geng show elements of the claimed invention as stated above in claim 16 including the top of the first panel.
However, the combination of Lee, Yun, & Geng lacks showing wherein a top of the first panel includes a plurality of reinforce ribs spaced apart from one another.  
Lee et al (US 2017/0115027), an air conditioner, is in the same filed of endeavor as Lee which is an air conditioner.
Lee et al teaches wherein a top of the first panel (18, Fig. 19) includes a plurality of reinforce ribs (see Annotated Figure 3) spaced apart from one another (Fig. 19)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lee, Yun, & Geng to provide wherein a top of the first panel includes a plurality of reinforce ribs spaced apart from one another, which would provide an air conditioner that may secure a discharge port regularly disposed by an appropriate arrangement of components in the housing (¶0009).


    PNG
    media_image3.png
    640
    714
    media_image3.png
    Greyscale

Annotated Figure 3

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L FAULKNER whose telephone number is (469)295-9209. The examiner can normally be reached M-F: 9-7, Every other F: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN L FAULKNER/Examiner, Art Unit 3762                 

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762